DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, Fig. 1, claims 1-26 in the reply filed on 6/28/2022 is acknowledged.  The traversal is on the ground(s) that there’s no undue search burden. This is found persuasive and the restriction is withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a flow sensor”, “a controller coupled to the at least one sensor”, “a power meter”, “a communication module” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites the legal phraseology “comprise”.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication module” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 16, the claims recite “a communication module for communicating information to any one or more of: a user of the container; a remote server; a manufacturer or supplier of the container; an electronic display; an electronic device”. The specification fails discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing. It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a communication module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to describe a structure or communicating information to any one or more of: a user of the container; a remote server; a manufacturer or supplier of the container; an electronic display; an electronic device.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 26, the claims recite a method and an apparatus in the same claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. MPEP 2173,05(p) (11); and See In re Katz Interactive Call Processing Patent litigation, 639 F.3d 1303 (Fed. Cir. 2011). In particular, independent claim 26 recites a “causes the processor to carry out the method of claim 22” The limitation “causes the processor to carry out the method of claim 22.” is treated as a proper means plus function recitation; however, the subsequent limitations requiring the performance of a method and then a recitation as to the steps of the method are not drafted so as to be part of the means plus function recitation. Instead, the method limitations are drafted as steps performed by the “causes the processor to carry out the method of claim 22”. As such, the claims recite both an apparatus and method steps using the apparatus in the same claim and are thus indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (CN 106081363).
Regarding claim 1, Zhang teaches a container (Fig. 1) for cryopreserved biological samples (5), the container comprising: an insulated housing (1) comprising a cavity (4) for containing at least one cryopreserved biological sample (5); and a sealed reservoir (sealing treatment, pg. 4, paragraph 1) at least partly surrounding the cavity of the housing (Fig. 1), the sealed reservoir comprising liquified gas (liquid nitrogen, pg. 4, paragraph 1), the container further comprising a heat transfer engine (72) for condensing gas in the sealed reservoir to provide liquified gas, or cooling the liquified gas in the sealed reservoir (pg. 4, paragraph 1).
Regarding claim 9, Zhang teaches a heat exchanger (71) coupled to the heat transfer engine, wherein the heat exchanger extends into the sealed reservoir to enable cooling to the liquified gas (Fig. 1).
Regarding claim 10, Zhang teaches the heat transfer engine is any one of: a cryocooler, a Kleemenco cycle cryocooler, a pulse tube cryocooler, an acoustic Stirling cryocooler, a Joule Thompson cryocooler, and a Stirling cryocooler (components listed in pg. 3, paragraph 3).
Regarding claim 11, Zhang teaches at least one sensor (83) in the sealed reservoir for sensing a volume of liquified gas within the sealed reservoir.
Regarding claims 12, 22, 26, Zhang teaches a controller (81) coupled to the at least one sensor, wherein the controller is configured to: determine whether the at least one sensor indicates that the volume of liquified gas is below a required volume; and send a control signal to the heat engine to switch on the heat engine, to condense any evaporated liquified gas in the sealed reservoir (pg. 3, paragraph 5).
Further, it is understood, claim 12 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claims 13, 23, Zhang teaches the controller is further configured to: determine whether, after a specified time, the at least one sensor indicates that the volume of liquified gas is below a required volume; send a control signal to the heat engine to switch off the heat engine; and output a message, responsive to the determining, indicating that liquified gas needs to be added to the sealed reservoir (pgs. 3-4, paragraphs 5-1).
Regarding claim 16, Zhang teaches a communication module (83 and 81 are electronically connected) for communicating information to any one or more of: an electronic display (Fig. 1 illustrates a display)
Regarding claim 17, Zhang teaches vacuum insulation (2).
Regarding claim 18, Zhang teaches the vacuum insulation is provided by one or more vacuum insulated panels (2, Fig. 1).
Regarding claim 19, Zhang teaches a removable insulated lid (11), wherein the housing and the cavity are sealable by the removable lid (Fig. 1).
Regarding claim 20, Zhang teaches liquified gas is any one or more of: liquified nitrogen (pgs. 3-4, paragraphs 5-1).
Regarding claim 21, Zhang teaches the container is for shipping cryopreserved biological samples (small and medium-sized biological storage tanks, pg. 1, paragraph 5, understood small and medium biological tanks would be capable of being shipped).
Further, it is understood, claim 21 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Alonso (WO2008009840).
Regarding claim 2, Zhang teaches the invention as described above but fails to explicitly teach the sealed reservoir comprises at least one valve.
However, Alonso teaches the sealed reservoir comprises at least one valve (V) to efficiently fill the liquid nitrogen.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the sealed reservoir of Zhang to include at least one valve in view of the teachings of Alonso to efficiently fill the liquid nitrogen.
Regarding claim 3, the combined teachings teach teaches the at least one valve is a pressure relief valve  (inner wall is provided with vents, pg. 2, line 10 of Alonso).
Regarding claim 4, the combined teachings teach the at least one valve is an inlet valve for filling the sealed reservoir with gas or liquified gas (Fig. 1 of Alonso).
Regarding claim 5, the combined teachings teach the inlet valve is coupleable to an airflow mechanism (10 of Alonso) to enable gas to flow into the sealed reservoir and to enable evaporated gas to flow out of the sealed reservoir.
Regarding claim 8, the combined teachings teach a flow sensor (C of Alonso) is provided within the inlet valve to detect fluid flow in and/or out of the sealed reservoir.
Claim(s) 2-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rampersad (US 20060260328).
Regarding claim 14, Zhang teaches the invention as described above but fails to explicitly teach a power meter for measuring power consumption of the heat engine when switched on.
However, Rampersad teaches a power meter (21, changes in the cryocooler operation, can be controlled by reference to a pressure transducer such as differential pressure transducer 21 on conduit 26 and varying the amount of refrigeration provided to the vessel interior by the cryocooler, paragraph 0028-0029) for measuring power consumption of the heat engine when switched on to efficiently maintain the pressure in the insulated vessel.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the sealed reservoir of Zhang to include a power meter for measuring power consumption of the heat engine when switched on in view of the teachings of Rampersad to efficiently fill the liquid nitrogen to efficiently maintain the pressure in the insulated vessel.
Further, it is understood, claim 14 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Allowable Subject Matter
Claims 6-7, 15, 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 6-7, 15, 24-25 the subject matter which is considered to distinguish from the closest prior art of record, Zhang et al (CN 106081363). The prior art of record teaches rotating an air chamber and a controller in contrast to the claimed features of the airflow mechanism comprises a chamber located between a gas inlet and the inlet valve, the chamber containing an oxygen scavenger, the airflow mechanism comprises a chamber located between a gas inlet and the inlet valve, the chamber containing a desiccant, or a controller coupled to the power meter, wherein the controller is configured to: determine whether the measured power consumption of the heat engine exceeds an expected power consumption; and output a report, responsive to the determining, on the integrity of the container if the measured power consumption exceeds an expected power consumption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763